Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 1 of 21 PageID 519



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

THOMAS L. ADAMS,

                  Petitioner,

v.                                         Case No. 3:17-cv-509-J-39MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.
_______________________________

                                   ORDER
                             I. Introduction
      Petitioner, Thomas L. Adams, proceeding pro se, challenges

his state court (Clay County) judgment of conviction for attempted

sexual battery of a child under twelve, following entry of a guilty

plea. See Doc. 22-2 at 13.1 In his Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 (Doc. 1; Petition), Petitioner raises

three grounds: (1) the ineffective assistance of counsel for

failing to investigate possible defenses; (2) the ineffective

assistance of counsel for failing to advise Petitioner of the

consequences of his plea; and (3) the denial of due process and

effective assistance of counsel when counsel denied Petitioner’s

request to proceed to trial. See Petition at 4, 5, 7. Respondents


      1Page numbers referenced throughout this order are those
assigned by the Court’s electronic document numbering system,
including exhibits (Docs. 22-1, 22-2, and 22-3). The Court will
cite the exhibits by reference to the document number followed by
the page number (i.e., Doc. __ at __).
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 2 of 21 PageID 520



filed a response (Doc. 22; Resp.), and Petitioner replied (Doc.

30; Reply).

                         II. Timeliness & Exhaustion

      Respondents concede Petitioner timely filed his Petition and

exhausted all grounds for relief. See Resp. at 11, 14. Thus, the

Court   accepts     as   undisputed     that   the   claims   are    timely   and

exhausted.

                         III. Applicable Standards

                                A. Habeas Review

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner’s federal petition for habeas corpus and

“prescribes     a    deferential       framework     for   evaluating    issues

previously    decided     in   state    court,”      Sealey   v.    Warden,   Ga.

Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020), limiting

a federal court’s authority to award habeas relief. See 28 U.S.C.

§ 2254; see also Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per

curiam) (recognizing AEDPA imposes “important limitations on the

power of federal courts to overturn the judgments of state courts

in criminal cases”).

      When a state court has adjudicated a petitioner’s claim on

the merits, a federal court cannot grant habeas relief unless the

state court’s adjudication of the claim was “contrary to, or



                                         2
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 3 of 21 PageID 521



involved    an    unreasonable      application       of,     clearly    established

Federal law, as determined by the Supreme Court of the United

States,” or “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). See also Nance v. Warden, Ga.

Diagnostic Prison, 922 F.3d 1298, 1300-01 (11th Cir. 2019), cert.

denied, No. 19-6918, 2020 WL 1325907 (U.S. Mar. 23, 2020).                          The

burden of proof is high; “clear error will not suffice.” Virginia

v. LeBlanc, 137 S. Ct. 1726, 1728 (2017).

      A federal district court must give appropriate deference to

a state court decision on the merits. Wilson v. Sellers, 138 S.

Ct. 1188, 1192 (2018). The state court need not issue an opinion

explaining    its      rationale   for   its       decision    to   qualify    as    an

adjudication      on    the   merits.        Id.    Where     the   state     court’s

adjudication is unaccompanied by an explanation, the district

court    should     presume   the     unexplained       decision        adopted     the

reasoning of the lower court:

            [T]he federal court should “look through” the
            unexplained decision to the last related
            state-court decision that does provide a
            relevant rationale. It should then presume
            that the unexplained decision adopted the same
            reasoning.

Id.




                                         3
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 4 of 21 PageID 522



      To    obtain   habeas   relief,   the   state      court   decision   must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011). If some fair-

minded jurists could agree with the state court’s decision, habeas

relief must be denied. Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir. 2019), cert. denied, 140 S. Ct. 394

(2019). Therefore, unless the petitioner shows the state court’s

ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility

for fair-minded disagreement, there is no entitlement to habeas

relief. Burt v. Titlow, 571 U.S. 12, 19-20 (2013). A state court’s

factual findings are “presumed to be correct” unless rebutted “by

clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

      The    AEDPA   standard   is   intended       to   be   difficult   for   a

petitioner to meet. Harrington, 562 U.S. at 102. A district court’s

obligation is to “train its attention” on the legal and factual

basis for the state court’s ruling, not to “flyspeck the state

court order or grade it.” Meders, 911 F.3d at 1349 (citing Wilson,

138 S. Ct. at 1191-92).

                     B. Ineffective Assistance of Counsel

      To    demonstrate   trial   counsel     was    ineffective,    a    habeas

petitioner must satisfy a rigorous two-prong test by showing (1)

counsel’s performance was deficient, meaning it fell below an


                                        4
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 5 of 21 PageID 523



objective standard of reasonableness, and (2) counsel’s deficient

performance prejudiced his defense. Strickland v. Washington, 466

U.S. 668, 688, 692 (1984). Restated, a criminal defendant’s Sixth

Amendment right to effective assistance of counsel “is denied when

a defense attorney’s performance falls below an objective standard

of reasonableness and thereby prejudices the defense.” Yarborough

v. Gentry, 540 U.S. 1, 5 (2003) (citing Wiggins v. Smith, 539 U.S.

510, 521 (2003); Strickland, 466 U.S. at 687). The prejudice prong

requires a showing that there is a reasonable probability that,

but for counsel’s deficiencies, the result of the proceeding would

have been different. Strickland, 466 U.S. at 695.

       The   two-prong     Strickland   test   applies   when   a    petitioner

challenges his counsel’s performance with respect to the entry of

a guilty plea      such that a       petitioner still     must      demonstrate

counsel’s performance was deficient. Hill v. Lockhart, 474 U.S.

52, 58-59 (1985). To establish prejudice, however, a petitioner

must   show   there   is    a   “reasonable    probability   that,     but   for

counsel’s errors, he would not have pleaded guilty and would have

insisted on going to trial.” Id. at 59.

       Notably, there is no “iron-clad rule requiring a court to

tackle one prong of the Strickland test before the other.” Ward v.

Hall, 592 F.3d 1144, 1163 (11th Cir. 2010). Since both prongs of

the two-part Strickland test must be satisfied to show a Sixth


                                        5
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 6 of 21 PageID 524



Amendment violation, “a court need not address the performance

prong if the petitioner cannot meet the prejudice prong, and vice-

versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th

Cir. 2000)).

       When   a   petitioner    claims       his   counsel   was      ineffective,

“[r]eviewing courts apply a ‘strong presumption’ that counsel’s

representation      was   ‘within       the    wide    range     of    reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr.,

822 F.3d 1248, 1262 (11th Cir. 2016) (quoting Strickland, 466 U.S.

at 689). When the “strong presumption” standard of Strickland is

applied “in tandem” with the highly deferential AEDPA standard, a

review of the state court’s determination as to the “performance”

prong is afforded double deference. Richter, 562 U.S. at 105.

       Accordingly, the question for a federal court is not whether

trial counsel’s performance was reasonable, but “whether there is

any    reasonable    argument    that    counsel      satisfied       Strickland’s

deferential standard.” Id. If there is “any reasonable argument

that   counsel    satisfied     Strickland’s       deferential     standard,”   a

federal court may not disturb a state-court decision denying the

claim. Id. As such, “[s]urmounting Strickland’s high bar is never

an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).




                                         6
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 7 of 21 PageID 525



                               IV. Analysis
                              A. Ground One
      In ground one, Petitioner asserts his privately retained

counsel,    Theodore    Zentner,    was     ineffective     by       failing   to

investigate    possible   defenses.       See   Petition   at   4.    Petitioner

contends he told Zentner of a woman who was willing to testify

that the victim was known to “make up stories all the time” and

had gotten in trouble at school for lying about having had sex

with two class mates, one of whom got the victim pregnant. Id.

Despite Petitioner      identifying a potential favorable witness,

Petitioner asserts Zentner did not follow up or investigate.

Petitioner also asserts Zentner “rejected Petitioner’s grandson,”

who testified at deposition that Petitioner did not abuse the

victim, who is the grandson’s sister. Id. Petitioner contends

Zentner’s performance deprived him of the right to prove his

innocence at trial. Id. Petitioner claims the witnesses “could

have put doubt in the minds of a jury.” Id. See also Reply at 4-

5.

      Petitioner raised this claim as ground one in his amended

motion for postconviction relief under Florida Rule of Criminal

Procedure 3.850 (Rule 3.850 Motion). Doc. 22-2 at 55. Florida’s

First District Court of Appeal (First DCA) affirmed without opinion

and issued its mandate. Doc. 22-3 at 5, 7. To the extent the First



                                      7
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 8 of 21 PageID 526



DCA affirmed the postconviction court’s denial on the merits, the

Court will address the claim in accordance with the deferential

standard for federal court review of state court adjudications.

See Wilson, 138 S. Ct. at 1194. As such, the Court will “look

through” the unexplained opinion to the postconviction court’s

order on Petitioner’s Rule 3.850 Motion. Id.2

      The postconviction court found Petitioner waived his right to

present a defense when he entered his guilty plea in open court.

Doc. 22-2 at 130. The postconviction court found the following:

                 During the plea hearing, [Petitioner]
            testified that he had an opportunity to speak
            with his counsel about the facts of this case
            and the possible defenses he may have had.
            (Ex. C at 5.) [Petitioner] agreed that he and
            counsel had “a number of conversations” about
            this case and “how to proceed.” (Ex. C at 5-
            6.) [Petitioner]     testified that counsel
            answered all the questions he had and counsel
            had done everything that [Petitioner] asked
            counsel to do. (Ex. C at 12.) [Petitioner] was
            satisfied with counsel’s services and there
            was not anything that [Petitioner] believed
            counsel should have done that counsel had not
            done. (Ex. C at 12-13.) Further, after being
            questioned as to whether he had enough time to
            think about how he wanted to proceed,
            [Petitioner] stated that he felt the plea was
            the “best thing at the current time” and the
            plea was the way he wanted to go. (Ex. C at
            12.)


      2 In looking through the appellate court’s per curiam
affirmance to the circuit court’s “relevant rationale,” the Court
presumes the appellate court “adopted the same reasoning.” Wilson,
138 S. Ct. at 1194.

                                     8
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 9 of 21 PageID 527



Id.   The   postconviction        court’s       factual    findings       are    presumed

correct because Petitioner has not overcome the presumption with

clear and convincing evidence. See 28 U.S.C. § 2254(e).

      The state court’s adjudication of the claim was not contrary

to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based

on an unreasonable determination of the facts. In its order denying

Petitioner’s Rule 3.850 Motion, the postconviction court set forth

the   applicable         two-prong    Strickland      test       and   recognized       the

nuances of the prejudice-prong analysis in the context of a guilty

plea. Doc. 22-2 at 129. Upon review, Petitioner is unable to

establish        the    Florida   court’s       decision    is    inconsistent      with

Supreme Court precedent, including Strickland and Hill, or is based

on an unreasonable determination of the facts. Accordingly, under

the doubly deferential AEDPA/Strickland standard, Petitioner is

not entitled to habeas relief on ground one.

                                     B. Ground Two

      In ground two, Petitioner asserts Zentner was ineffective for

failing to advise him of the consequences of his plea. See Petition

at 5-6. Specifically, Petitioner says Zentner did not explain

Petitioner would be designated a sexual predator; would not be

allowed     to    see    his   grandchildren       who    were    under    the    age    of

eighteen; could lose his retirement benefits; and would have to


                                            9
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 10 of 21 PageID 528



 complete five years of sex offender probation. Id. at 6. Petitioner

 alleges he construed Zentner’s characterization, to the trial

 judge, that his plea was “one of convenience” to mean he was

 pleading “not guilty.” Id. Petitioner contends, if he had known

 all the consequences of his plea, he would have insisted on going

 to trial. Id. Petitioner also says, however, that he pleaded guilty

 “to try to save his family from having to go through a trial.”3

 Id. See also Reply at 5-6.

        Petitioner raised this claim as ground two in his Rule 3.850

 Motion. Doc. 22-2 at 57. The First DCA affirmed without opinion.

 Doc.       22-3    at   5.   To   the   extent       the    First   DCA   affirmed   the

 postconviction court’s denial on the merits, the Court will address

 the claim in accordance with the deferential standard for federal

 court review of state court adjudications. See Wilson, 138 S. Ct.

 at 1194. As such, the Court will “look through” the unexplained

 opinion to the postconviction court’s order on Petitioner’s Rule

 3.850 Motion. Id.

        The        postconviction        court       found    Petitioner     failed    to

 demonstrate Zentner’s “performance was deficient or that there was

 a   reasonable          probability     that    but    for   [the]   alleged   errors,


        Petitioner questions the veracity of the plea hearing
        3

 transcript. See Petition at 6. The Court already considered and
 rejected Petitioner’s objection to the transcript. See Order (Doc.
 31).

                                                10
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 11 of 21 PageID 529



 [Petitioner] would have insisted on going to trial.” Doc. 22-2 at

 132. The postconviction court made the following findings, which

 are presumed correct:

            [Petitioner] signed a plea agreement form that
            expressly stated that he would be designated
            a sexual predator and that the State and
            defense would recommend five years of Sex
            Offender probation. (Ex. A at 1-2.) During the
            plea hearing, [Petitioner] testified that he
            had reviewed and discussed the plea agreement
            form with counsel. (Ex. C at 8.) Counsel, in
            the presence of [Petitioner], also informed
            that    [sic]    Court   about    the    joint
            recommendation by the State and the defense
            that included the sentence of five years of
            Sex Offender probation and the sexual predator
            designation. (Ex. C at 4.) Further, the Court
            advised [Petitioner] that [he] would receive
            the sexual predator designation. (Ex. C at 9.)

                 The plea agreement form also indicated
            that [Petitioner] would have no intentional
            unsupervised contact with any child under the
            age of eighteen without prior approval of the
            Court. (Ex. A at 2.) [Petitioner] acknowledged
            that the plea agreement provided that he would
            not have contact with any children. (Ex. C at
            11.) Further, [Petitioner] understood that the
            no contact provision included no contact with
            his grandchildren. (Ex. C at 11.)

 Id. at 131-32. As to Petitioner’s loss of retirement benefits, the

 postconviction court found Zentner had no duty to advise Petitioner

 of such a possibility because “the law generally does not require

 a defendant to be informed of collateral consequences.” Id. at

 132.




                                     11
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 12 of 21 PageID 530



       The state court’s adjudication of the claim was not contrary

 to clearly established federal law, did not involve an unreasonable

 application of clearly established federal law, and was not based

 on an unreasonable determination of the facts. In its order denying

 Petitioner’s Rule 3.850 Motion, the postconviction court set forth

 the   applicable   two-prong    Strickland    test   and   recognized   the

 nuances of the prejudice prong analysis in the context of a guilty

 plea. Id. at 129. Upon review, Petitioner is unable to establish

 the Florida court’s decision is inconsistent with Supreme Court

 precedent, including      Strickland and     Hill, or is based on an

 unreasonable determination of the facts. The record demonstrates

 the trial court properly applied the Strickland standard and found

 no deficient performance on the part of counsel and no prejudice

 to Petitioner’s defense. Accordingly, under the doubly deferential

 AEDPA/Strickland standard, Petitioner is not entitled to habeas

 relief on ground two.

                                C. Ground Three

       In ground three, Petitioner argues his plea was involuntary.

 He asserts he was “denied his right to due process and effective

 assistance of counsel . . . when counsel denied [his] request to

 go to trial.” Petition at 7. Petitioner contends Zentner told him

 his sentence would likely be two years with no sexual offender

 designation, but four days before trial, Petitioner found out “none


                                     12
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 13 of 21 PageID 531



 of this was true.”4 Id. at 8. And four days before trial, Zentner

 allegedly told Petitioner that Zentner “would not be calling any

 witnesses, and that Petitioner would have to come up with another

 $1000 dollars [sic] or [Zentner] would not go to trial.” Id. at 7.

 Petitioner   alleges   he   had   no   choice   but   to   accept   the   plea

 agreement. Petitioner maintains he was “robbed” of his opportunity

 to prove his innocence at trial. Id. Petitioner says he wrote a

 letter to the trial judge asking the judge to appoint the public

 defender to represent him because of the “disharmony in the

 relationship” between him and Zentner, his privately retained

 counsel. Id. The judge did not address Petitioner’s request.5 Id.

 See also Reply at 7-9.


       4The State originally charged Petitioner, by Information
 dated June 4, 2013, with two counts of sexual battery and one count
 of lewd or lascivious molestation. Doc. 22-1 at 3. The capital
 sexual battery charges carried a mandatory life sentence without
 parole. Id. at 29. On the original Information, Petitioner entered
 a plea of not guilty. Id. at 8. On September 9, 2015, the State
 entered an Amended Information charging Petitioner with two counts
 of attempted capital sexual battery, each of which is punishable
 by up to thirty years in prison. Id. at 14, 29. The next day,
 Petitioner signed a plea deal and tendered his plea in open court.
 Id. at 16, 24. Trial had been set to begin the following week.
 Doc. 22-2 at 116-17.

       5Plaintiff wrote a letter to the judge on March 5, 2014. Doc.
 22-2 at 192. Plaintiff said he paid Zentner his “life savings,”
 but Zentner had done nothing on his case. Plaintiff was frustrated
 because neither he nor his wife were able to contact Zentner by
 phone, he was unable to afford to hire a new attorney, and he was
 unsure what to do. Id. Petitioner asked the judge what he could do
 with his case. He said, “If nothing else, may I please be assigned

                                        13
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 14 of 21 PageID 532



 Petitioner raised this claim in ground three of his Rule 3.850

 Motion. Doc. 22-2 at 59. The First DCA affirmed without opinion.

 Doc.   22-3    at   5.   To   the    extent    the    First   DCA   affirmed   the

 postconviction court’s denial on the merits, the Court will address

 the claim in accordance with the deferential standard for federal

 court review of state court adjudications. See Wilson, 138 S. Ct.

 at 1194. As such, the Court will “look through” the unexplained

 opinion to the postconviction court’s order on Petitioner’s Rule

 3.850 Motion. Id.

        The    postconviction        court     found   Petitioner’s     plea    was

 voluntarily entered and made the following findings, which are

 presumed correct:

                    As previously discussed, [Petitioner]
               stated that he felt the plea was the “best
               thing at the current time” and the plea was
               the “way he wanted to go.” (Ex. C at 12.)
               [Petitioner] had discussed his case thoroughly
               with his counsel, counsel answered all the
               questions [Petitioner] had, and counsel had
               done everything that [Petitioner] had asked
               counsel to do. (Ex. C at 12.) [Petitioner] was
               satisfied with counsel’s services, and there
               was not anything that [Petitioner] believed
               counsel should have done that counsel had not
               done. (Ex. C at 12-13.) Moreover, [Petitioner]
               testified that he was not threatened or
               coerced into entering his plea. (Ex. C at 11-
               12.)




 [the public defender].” Id. The receipt of the letter is noted on
 the court’s docket. Doc. 22-1 at 11.

                                         14
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 15 of 21 PageID 533



 Doc. 22-2 at 133.

       Petitioner     fails    to        demonstrate     the    state      court’s

 adjudication of the claim was contrary to clearly established

 federal   law,    involved   an    unreasonable       application    of   clearly

 established      federal   law,    or     was   based    on   an    unreasonable

 determination of the facts. Accordingly, under AEDPA’s deferential

 standard, Petitioner is not entitled to habeas relief on ground

 three.

       Even if the state court’s adjudication of this claim were not

 entitled to deference, Petitioner is not entitled to relief. By

 signing the plea agreement, Petitioner agreed he entered the plea

 freely and voluntarily and was waiving his right to proceed to

 trial and to present and confront witnesses. Doc. 22-1 at 19, 21.

 He agreed:

            I consider this negotiated sentence to be to
            my   advantage,   and   I  have   freely   and
            voluntarily entered my plea of guilty. I have
            not been offered any hope of reward, better
            treatment, or certain type of sentence as an
            inducement to enter this plea, other than the
            sentence set forth above. I have not been
            promised by anyone, including my attorney,
            that I would actually serve any less time than
            that set forth above, and I understand that
            any early release of any sort is not a part of
            this plea agreement and is entirely within the
            discretion of government agencies other than
            this Court. I have not been threatened,
            coerced, or intimidated by any person,
            including my attorney, in any way in order to
            get me to enter this plea.


                                          15
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 16 of 21 PageID 534




 Id. at 19-20. Petitioner also agreed he had “ample time” to discuss

 the plea agreement with counsel; his counsel took all actions and

 spoke to all people Petitioner asked him to or explained why such

 actions   were   not   done;   he   was   satisfied   with   his   counsel’s

 representation; he had time to consider the plea agreement, the

 charges against him, and the constitutional rights he was waiving;

 and he read and understood the plea agreement. Id. at 20-21.

       The trial judge signed the plea agreement, certifying he

 accepted Petitioner’s plea in open court after discussing the plea

 with Petitioner. Id. at 22. The judge found Petitioner understood

 the terms of the plea agreement and entered his plea freely and

 voluntarily. Id. During the plea colloquy, Petitioner acknowledged

 he initialed and signed the plea agreement, which he reviewed and

 discussed with his attorney; he said he had had an opportunity to

 “speak with [his] attorney about the facts of [the] case and the

 possible defenses”; he understood the original charges and amended

 charges against him and the maximum sentences associated with those

 charges; he understood the rights he was giving up, including the

 right to a jury trial; and he understood he would be designated a

 sexual predator. Doc. 22-2 at 156-62.6 Before the judge accepted


       6Not only did Petitioner acknowledge he understood he would
 be designated a sexual predator, he asked the judge whether he
 would be able to see his grandchildren in the presence of their

                                      16
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 17 of 21 PageID 535



 Petitioner’s plea and adjudicated him guilty, the judge read in

 open court the details of the plea agreement, including the sexual

 predator    designation,    and    confirmed    Petitioner’s      plea   was

 voluntarily and freely tendered. The following colloquy, in part,

 took place:


            THE COURT:     Have you been threatened           or
            coerced into entering this plea?

            THE DEFENDANT: No, sir.

            THE COURT:     Have you had enough time to
            think about how you want to proceed?

            THE DEFENDANT: I feel this is the best thing
            at the current time right now to do.

            THE COURT:     Okay. So you’ve thought about
            it and this is the way you want to go[?]

            THE DEFENDANT: Yes, sir.

            THE COURT:     Okay. And you’ve discussed
            this thoroughly with [your attorney]?

            THE DEFENDANT: Yes, sir.

            THE COURT:     And he’s answered           all   the
            questions that you’ve had?

            THE DEFENDANT: Yes, sir.

            THE COURT:     And   he’s        done    everything
            you’ve asked him to do?

            THE DEFENDANT: Yes, sir.

 parents. Doc. 22-2 at 162. The judge told him the terms of the
 agreement would prevent such interaction, but that Petitioner
 could move for modification once he is on probation. Petitioner
 responded, “All right. Thank you.” Id.

                                     17
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 18 of 21 PageID 536




            THE COURT:     And you’re satisfied with the
            job he’s done for you?

            THE DEFENDANT: As best as I can.

            THE COURT:     Okay. Well, is there anything
            that you believe he should have done that he
            hasn’t done?

            THE DEFENDANT: I don’t know, Your Honor.

            THE COURT:     Okay. And I understand you’re
            not happy with the sentence, but other than
            that, is there anything else that you have
            asked him to do that he has not done?

            THE DEFENDANT: I guess not, no.

            THE COURT:     Okay. All right. And are you
            pleading guilty to these charges because you
            are, in fact, guilty of these charges?

            MR. ZENTNER:   Your      Honor,   this   is   a   best
            interest plea.

 Id. at 162-64.

       A trial judge accepting a criminal defendant’s guilty plea

 must ensure the record demonstrates the defendant enters his plea

 freely and voluntarily. See Boykin v. Alabama, 395 U.S. 238, 244

 (1969) (noting a defendant should have “a full understanding of

 what the plea connotes and of its consequence”).

                 When a defendant pleads guilty, he waives
            a number of constitutional rights, and thus,
            “the Constitution insists, among other things,
            that the defendant enter a guilty plea that is
            ‘voluntary’ and that the defendant must make
            related waivers knowingly, intelligently, and



                                     18
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 19 of 21 PageID 537



             with sufficient awareness of the relevant
             circumstances and likely consequences.”

 Hernandez v. Sec’y, Fla. Dep’t of Corr., 785 F. App’x 707, 708

 (11th Cir. 2019) (quoting United States v. Ruiz, 536 U.S. 622,

 628-29 (2002)). A defendant enters a constitutionally valid guilty

 plea when “the record accurately reflects that the nature of the

 charge    and   the   elements     of    the   crime    were   explained        to   the

 defendant by his own, competent counsel.” Bradshaw v. Stumpf, 545

 U.S. 175, 183 (2005).

       The record reflects Petitioner entered a constitutionally

 valid guilty plea. Not only did he initial and sign a plea

 agreement form, which provides his plea was entered “freely and

 voluntarily,” but he told the judge in open court he discussed

 both the plea and his case with Zentner, he understood the nature

 of the charges and the rights he was giving up, and he wanted to

 enter a guilty plea instead of proceeding to trial, which was set

 for   the   following     week.7        Doc.   22-2    at   156-64.    A       criminal

 defendant’s      solemn   declarations          in     court   carry       a    strong

 presumption of truth. Blackledge v. Allison, 431 U.S. 63, 74

 (1977); see also Winthrop-Redin v. United States, 767 F.3d 1210,



       7Even in his Petition, Petitioner states he accepted the plea
 deal “to save his family from having to go through a trial,” which
 contradicts his contention that his plea was not voluntarily
 tendered. See Petition at 6.

                                           19
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 20 of 21 PageID 538



 1217 (11th Cir. 2014) (recognizing statements made under oath at

 a     plea   colloquy   are    presumed    true).   Thus,    Petitioner’s

 representations that he understood the plea agreement and the

 rights he was giving up “constitute a formidable barrier in any

 subsequent collateral proceedings.” Blackledge, 431 U.S. at 73-

 74.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

 DENIED.

        2.    This action is DISMISSED WITH PREJUDICE.

        3.    The Clerk shall enter judgment accordingly and close

 this case.

        4.    If Petitioner appeals the denial of his Petition, the

 Court denies a certificate of appealability.8 The Clerk shall

 terminate from the pending motions report any motion to proceed on


        This Court should issue a certificate of appealability only
        8

 if a petitioner makes “a substantial showing of the denial of a
 constitutional right.” 28 U.S.C. § 2253(c)(2). To make this
 substantial showing, Petitioner “must demonstrate that reasonable
 jurists would find the district court’s assessment of the
 constitutional claims debatable or wrong,” Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that “the issues presented were ‘adequate to deserve
 encouragement to proceed further,’” Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)). Upon due consideration, this Court will deny
 a certificate of appealability.

                                     20
Case 3:17-cv-00509-BJD-MCR Document 33 Filed 05/11/20 Page 21 of 21 PageID 539



 appeal as a pauper that may be filed in this case. Such termination

 shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida, this 11th day of

 May 2020.




 Jax-6
 c:    Thomas Adams
       Counsel of record




                                     21
